REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
2.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are: Estrada et al. (Pub. No. US 20170364733) in view of Zhang et al. (Pub. No. US 20190295250) further in view of Konolige et al. (Patent No. US 10,417,781).
The prior arts in the records alone or in combination fail to teach: receiving a 2D photograph of a subject in a first pose with at least one body part occluded; receiving two or more key point annotations on the 3D scan model, wherein the two or more key point annotations comprise skeletal or surface points of the at least one body part; aligning the 3D scan model and the 2D photograph of the subject by adjusting the second pose of the subject in the 3D scan model to match the first pose of the subject in the 2D photograph using the two or more key point annotations wherein the pose comprises a relative orientation of the at least one body part of the subject; identifying two or more key point annotations from the 3D scan model; projecting the two or more key point annotations onto the 2D photograph to generate one or more key point projections, after the adjusting the second pose of the 3D scan model, wherein the projections onto the 2D photograph of the two or more key point annotations indicate corresponding skeletal or surface points of the at least one body part occluded in the 2D photograph: and generating training data for at least one key point annotation deep learning network (DLN) from the one or more key point projections.
	Independent claims 16 and 20 are allowed for the same reasons as claim 1.
	Dependent claims 2-15 and 17-19 are allowed for being dependent on claims 1 and 16. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666